JOHNSON, J.
Action by landlords against their tenant to recover rent alleged to be due and unpaid. In obedience to a peremptory instruction, the jury returned a verdict for plaintiffs in the sum of seventy dollars, and the cause is here on the appeal of defendant.
*4In September, 1906, defendant began tbe occupancy as tenant from month to month of a residence owned by plaintiffs in St. Joseph, and agreed to pay a monthly rental of $35, on the first day of each month. He occupied the premises until May 15,1907, when he vacated them. He paid the rent to May 1, 1907, and on the 2d day of that month orally notified one of the plaintiffs that he intended to move out on the 15th day of the month, giving as his reason (so plaintiff testified) that he desired a cheaper house because a lodger had given up his room. Plaintiffs told him that the statutory notice would be required. Defendant refused to give such notice and when he moved, tendered payment of rent to the date of the removal. Plaintiffs declined to accept the tender and brought suit for the rent of May and June. It is admitted by defendant that he was the tenant of plaintiffs from month to month; that he vacated the premises May 15, 1907, without giving written notice to his landlords, and that he refused to pay rent for the months of May and June. The defense pleaded and relied on is that the house was “unsanitary, unhealthful and untenantable, in this, that the plumbing was so defective as to allow the escape of gases and other nauseous vapors and that there were dead pipes in said house through which natural gas would leak; that plaintiffs well knew the condition above described but in total disregard of the rights of defendant . . . refused to put said house in a habitable condition . . . that by reason of the condition of said house defendant was compelled to abandon said property.”
Defendant offered witnesses to prove that the house was “unhealthful, unsanitary and untenantable; that the condition of the house and the plumbing therein caused the ill health of himself, his wife, his child and others, living in the house; that the sewer gas escaped from the pipes in the house; that it was plainly noticeable to them that natural gas would escape from the *5gaspipes; that the premises were abandoned by him on account of these conditions;” that the plumbing inspector of the city examined the plumbing and found it unsanitary and that the lodger left because he was made ill by the unhealthful condition of the house. Plaintiffs objected to these offers, the objections were sustained and the record shows no exceptions to the rulings were preserved. One of the complaints in the motion for a new trial is that the court erred in excluding legal, competent and relevant testimony offered by defendant, but the rule is well settled that rulings of the trial court on the admission or rejection of evidence are matters of exception and when no exceptions are saved, the rulings cannot be reviewed on appeal [State v. Scullin, 185 Mo. 709; Holladay-Klotz Lumber Co. v. Moss Tie Co., 96 Mo. App. 57; Mitchell v. Robertson, 117 Mo. App. 348.] The offers, therefore, must be treated as though they were not in the record, and with them out of the case, we find no evidence in the record to support the defense of a constructive eviction of defendant.
It devolved on defendant to prove, not only that the plumbing was defective, but that its condition rendered the premises untenantable and. that the landlords, with knowledge of these facts, violated an agreement to keep the premises in repair. [Delmar Investment Co. v. Blumenfield, 118 Mo. App. 308; Roberts v. Cottey, 100 Mo. App. 500; Graff v. Brewing Co., 130 Mo. App. 618.] The most that may be said of the evidence of defendant is that it shows the plumbing became defective during the course of the tenancy and that plaintiffs were informed of the existence of the defect. It does not appear that the premises were untenantable, or that plaintiffs were under any duty to keep them in repair. In the case presented in the record, it is clear that plaintiffs are entitled to recover rents for the months of May and June, and that the court did not *6err in peremptorily instructing the jury to retnrn a verdict in their favor. [Corby v. Book & Stationery Co., 76 Mo. App. 506; R. S. 1899, sec. 4110.]
The judgment is affirmed.
All concur.